Case 4:19-cv-04058-SOH Document 47               Filed 02/08/21 Page 1 of 1 PageID #: 323




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION

PHALANZA S. FRANCISCO                                                              PLAINTIFF

v.                                   Case No. 4:19-cv-4058

COOPER TIRE & RUBBER COMPANY                                                      DEFENDANT

                                    AMENDED ORDER

       On February 5, 2021, this Court entered an Order granting Plaintiff’s Motion for Extension

of Time to Respond to Defendant’s Motion for Summary Judgment. (ECF No. 45). The Court gave

Plaintiff twenty-one (21) days from the entry of that Order to respond to Defendant’s Motion for

Summary Judgment.

       The Court now amends that Order to reflect Plaintiff’s request that he be given twenty-one

(21) days from the entry of the Court’s ruling on his Motion for Entry of Second Amended Final

Scheduling Order (ECF No. 46) to file his response to Defendant’s Motion for Summary

Judgment. Plaintiff’s response to Defendant’s Motion for Summary Judgment is now due twenty-

one (21) days after the entry of the Order ruling on Plaintiff’s Motion for Entry of Second

Amended Final Scheduling Order. (ECF No. 46).

       IT IS SO ORDERED, this 8th day of February, 2021.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
